PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board affirming the referee’s holding that claimant had established the compensability of his preexisting foot condition. The Board found that the condition should be treated as an occupational disease rather than an injury. That decision is supported by substantial evidence and is affirmed. The Board ¿so found that claimant had established that his work was a material contributing cause of the worsening of his symptoms and, citing its opinion in Donna E. Aschbacher, 41 Van Natta 1242 (1989), held that that was sufficient to establish the compensability of the claim.
We reversed the Board’s order in Donna E. Aschbacher, supra, Aetna Casualty Co. v. Aschbacher, 107 Or App 494, 812 P2d 844 (1991), and held that, under the applicable version of ORS 656.802, a claimant must establish that the employment was the major contributing cause of the worsening of the underlying condition. Accordingly, the Board must reconsider its decision in the light of our opinion.
Reversed and remanded for reconsideration in the light of Aetna Casualty Co. v. Aschbacher, supra.